UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 05202 The Dreyfus/Laurel Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2011-June 30, 2012 * Fiscal year end is 8/31 for Dreyfus Core Equity Fund Item 1. Proxy Voting Record The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus Bond Market Index Fund Dreyfus Money Market Reserves Dreyfus Opportunistic Fixed Income Fund Dreyfus U.S. Treasury Reserves The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus BASIC S&P 500 Stock Index Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For Against Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For Against Management 7 Elect Director Robert S. Morrison For Against Management 8 Elect Director Aulana L. Peters For Against Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For Against Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For Against Management 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For Withhold Management 1.5 Elect Director Edward M. Liddy For Withhold Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For Withhold Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR
